Case 19-13637 Doc 5 Fi|ecl 03/19/19 Page 1 of2

 
 

Fi|| in this information to identify your case:

   
     

Debtor 1 Gwendo|yn Whitfield

First Name Midd|e Name Last Name

 

 
     
  

 

  
 

Debtor 2

(Spouse if, Hling) Flrsl Name Middle Name Last Name

 

     
    
  

United States Bankruptcy Court for the: D|STRlCT OF MARYLAND

 

  
 

Case number
(if known)

 

 
 

{:| Check if this is an
amended filing

 

Official Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possib|e. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List ¥our Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Scheduie D: Creditors Who Have Claims Secured by Property (Officia| Form 1060), fill in the
information below.

   
 

  

 

; 1 identify th site
CredltOF'S l:l Surrender the property. |'_'i No
name: |:i Retain the property and redeem it.
I:l Retain he property and enter into a m Ye$
DeSCFiPtiOn Of Rea at/'on Agreement
Property » i:i Re l the property and [exp|ain]:

 

securing debt: ‘T\ /
if ~~~~~ \

Creditor‘s \ \{\ / l:l#urrender\ihe property. L_.l No

 

 

 

 

 

name: [l Retain the property and redeem it.
_ _ L_.l Retain the property and enter into a m YeS
Descrlptlon of Reaffirmation Agreement.
Property i:i Retain the property and [expiain]:
securing debt
CredilOr'S |:l Surrender the property. m N0
namer Ei Retain the property and redeem it.
_ _ L_..l Retain the property and enter into a m YeS
D€SC"PNOH Of Reaffirmation Agreement.
P"OD€FW ij Retain ihe property and [expiain]:
securing debt
Creditor‘s l:l Surrender the property. n NO
Offlcia| Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

Case 19-13637 Doc 5 Fi|ecl 03/19/19 Page 2 of 2

 

 

Debtor 1 Gwendo|yn Whitfield Case number (/r/<nown)
name: l:l Retain the property and redeem it. ij Yes
_ _ |:] Retain the property and enter into a
DeSCF\Pt'On °f Reaffinnat/'on Agreement.
Property L_.l Retain the property and [expiain]:

securing debt:

 

 

-List Your Unexpired Persona| Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 1066), fill
in the information below. Do not list real estate ieases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Lessor‘s name: |:l No
Description of leased

Property: I] Yes
Lessor‘s name: l:l No
Description of leased

Property: L__l Yes

1

Lessor‘s name: l:l No
Description of leased

Property: ij Yes
Lessor's name: l:i No
Description of leased

Property: |:| Yes
Lessor‘s name: |:l No
Description of leased

Property: ij Yes
Lessor‘s name: l:i No
Description of leased

Property: |:| Yes
Lessor‘s name: i:l No
Description of leased

Property: l:l Yes

mign Be|ow

 

 

Under penalty of perjury, | decia

ti have indicat y intention about any property of my estate that secures a debt and any personal
property that is subject to an u -

d |ease.

   
 

X /s/ Gwendo|yn Whitfield X

Gwendo|yn Whitfield 0 Signature of Debtor 2
Signature of Deblor 1

Date Q‘S \(€z) mg Date

 

 

 

Ofi`lcial Form 108 Statement of intention for individuals Fiiing Under Chapter 7 page 2

Sol‘tware Copyright (c) 1996-2017 E!est Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

